—In an action, inter alia, to recover damages based on fraud, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Rockland County (Sherwood, J.), dated March 28, 2000, as granted that branch of the motion of the defendant Joseph R. Laico which was to dismiss the complaint insofar as asserted against him for failure to state a cause of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The complaint fails to state a cause of action to recover damages for fraud. A cause of action sounding in fraud may not be based on “statements which were promissory in nature at the time they were made and which related to future actions or conduct” (Rapanakis v Athanasiou, 250 AD2d 583, 584; see, Brown v Lockwood, 76 AD2d 721, 731; cf., Channel Master Corp. v Aluminium Ltd. Sales, 4 NY2d 403).
The plaintiff’s only cognizable cause of action against the respondent is based on his alleged breach of a guaranty agreement, and is time-barred.
The plaintiff’s remaining contention is without merit. Bracken, P. J., Santucci, Altman and Florio, JJ., concur.